Citation Nr: 0817729	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  03-19 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
residuals of a left ankle fracture.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to March 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision by which the RO, in 
pertinent part, denied entitlement to an increased rating for 
the service-connected residuals of a left ankle injury.  

The issue on appeal was remanded to the RO in October 2006 
for the issuance of a supplemental statement of the case.  
That action was accomplished, and this matter is again before 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran suffered a left ankle injury in service, for 
which he was granted service connection effective March 1992, 
the date of his discharge from service.  In December 2001, he 
sustained a work-related left foot and ankle injury when he 
was trapped between two forklifts.  The question before the 
Board is what level of disability is attributable to the 
service-connected disability as opposed to the post-service 
left ankle injury.

On December 2007 VA orthopedic examination, the VA examiner 
opined regarding the etiology of the veteran's current left 
ankle "condition," as opposed to the level of disability 
attributable to his service-connected residuals of a fracture 
of the left ankle.  The examiner did not state with 
specificity whether or to what extent current left ankle 
symptoms were attributable to the service-connected 
disability.  The examiner was no more specific than stating 
that the veteran's "main current difficulties are from his 
industrial injury," and that the current deformity of the 
left ankle was due to the post-service left ankle injury.

Thus, the Board will request an additional orthopedic 
examination to evaluate the level of disability attributable 
to his service-connected residuals of an in-service ankle 
injury.  See 38 U.S.C.A. § 5103A(d).
 
Furthermore, while the RO provided notice as to the Veterans 
Claims Assistance Act of 2000 (VCAA), the Court of Appeals 
for Veterans Claims as since elaborated upon the notice 
requirements in increased ratings claims.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Thus, RO should take this 
opportunity to provide corrective VCAA notice to avoid any 
prejudicial error that may arise from lack of notice as set 
forth by the Court in Vazquez-Flores.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice that is consistent with the 
holding Vazquez-Flores.  Specifically, 
the RO (1) must advise the veteran that 
to substantiate his claim, he must 
provide, or ask the RO to obtain, medical 
or lay evidence demonstrating a worsening 
or increase in severity of the disability 
and the effect that worsening has on 
employment and daily life.  Further, (2) 
if the Diagnostic Code under which the 
veteran is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the veteran demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
that worsening has on the veteran's 
employment and daily life (such as a 
specific measurement or test result), the 
RO must provide at least general notice 
of that requirement to the veteran.  
Additionally, (3) the veteran must be 
notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life.  The notice (4) must also provide 
examples of the types of medical and lay 
evidence that the veteran may submit (or 
ask the RO to obtain) that are relevant 
to establishing entitlement to increased 
compensation. 

2.  Schedule a VA orthopedic examination 
to determine the nature and severity of 
the veteran's service- connected 
residuals of an in-service left ankle 
injury.  

All symptoms and manifestations must be 
reported in detail, and the severity of 
each must be assessed.  

The examiner must indicate, to the extent 
possible, which symptoms and 
manifestations of left ankle disability 
are attributable to the service-connected 
disability as opposed to the post-service 
left ankle injury.  

In case of doubt, the examiner should 
indicate whether it is at least  as 
likely as not (whether there is a 50 
percent or greater probability) that a 
certain symptom or manifestation is due 
to the service-connected disability.  

Left ankle range of motion measurements 
should be provided, and the examiner must 
indicate whether, and if so, to what 
extent, any left ankle limitation of 
motion is due to the service-connected 
left ankle disability.  

The examiner should identify any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected portion of the 
veteran's left ankle disability.  The 
examiner should be requested to provide 
an opinion as to the extent that left 
ankle pain due to the service-connected 
portion of left ankle disability limits 
the veteran's functional ability.  

The examiner should also be requested to 
determine whether, and if so, to what 
extent, the disability attributable to 
the veteran's service-connected residuals 
of an in-service left ankle injury 
results weakened movement, excess 
fatigability, flare-ups, or 
incoordination, and if so, to the extent 
that these factors would be result in 
additional loss of range of motion. 

The examiner is requested to provide a 
complete rationale for his or her 
opinion, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  

To the extent possible, the examiner 
should specifically distinguish 
functional impairment due to the 
veteran's service-connected residuals of 
an in-service left ankle injury from any 
impairment due to any non-service-
connected disability that may be present.  
If no such distinction can be made 
without resort to pure speculation, the 
examiner should so state.

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
S. L. Higgs
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


